Title: To George Washington from Jonathan Elmer, 2 July 1777
From: Elmer, Jonathan
To: Washington, George


 Philadelphia, 2 July 1777. Solicits GW’s aid in procuring the exchange or parole of Elmer’s brother-in-law, John Gibbon, or, “if Mr Gibbon cannot be released upon any other terms, his wife begs me to acquaint you, that she has engaged a man to go & remain a prisoner in his room, until an exchange can be effected. This to me is a new expedient, of which I can form no Judgment at present. If your Excellency concieves it probable that such a thing could take place, or any other more elegible mode of relief adopted, should esteem it a singular favour to be speedily informed of it.”
